DETAILED ACTION 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Acknowledgment is made of applicant's Preliminary Amendment, filed 24 May 2021. The changes and remarks disclosed therein were considered.
Claim 1 is have been canceled and claims 2-21 are newly added by preliminary amendment. Therefore, claims 2-21 are pending in the application.	
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 03/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “perform a special operation…” as recited in claims 1, 15, 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-21 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,687,422 B2 (‘422). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘422 claims.
U.S. Patent No. 8,687,422 B2
Pub. No.: US 2021/0272607 A1
1. A method of operating a NAND flash memory device, comprising: setting a special mode enable bit in a special mode enable register of a flash memory device to cause the flash memory device to exit an ordinary operational mode and to enter a special operational mode, the ordinary operational mode and the special operational mode having a plurality of shared commands associated therewith, wherein each of the plurality of shared commands is associated with performing an ordinary operation for the ordinary operational mode and a respective special operation for the special operational mode; performing one of the respective special operations in the special operational mode by issuing one of the plurality of shared commands; and resetting the special mode enable bit in the special mode enable register of the flash memory device to cause the flash memory device to exit the special operational mode and to re-enter the ordinary operational mode.
2. The method of claim 1, wherein setting the special mode enable bit comprises sending a register write command signal to a data input pin of the flash memory device, sending a register address signal to the data input pin of the flash memory device, and sending a data byte to the data input pin of the flash memory device.
3. The method of claim 1, wherein performing the one of the respective special operations in the special operational mode by issuing the one of the plurality of shared commands comprises issuing a shared command which is associated with performing one of the ordinary operations for the ordinary operational mode and the one of the respective special operations for the special operational mode, wherein the one of the ordinary operations achieves a different result from the one of the respective special operations.
4. The method of claim 1, wherein setting the special mode enable bit in the special mode enable register of the flash memory device to cause the flash memory device to exit the ordinary operational mode and to enter the special operational mode comprises setting a parameter page access mode enable bit in a parameter page access mode enable register of the flash memory device to cause the flash memory device to exit the ordinary operational mode and to enter a parameter page access mode.
5. The method of claim 4, wherein performing the respective one of the special operations in the special operational mode by issuing the one of the plurality of shared commands comprises performing a parameter page access operation in the parameter page access mode by issuing a page read command, a read status command, and/or a random data read command.
6. The method of claim 1, wherein setting the special mode enable bit in the special mode enable register of the flash memory device to cause the flash memory device to exit the ordinary operational mode and to enter the special operational mode comprises setting a one time programmable (OTP) block access mode enable bit in a one time programmable (OTP) block access mode enable register of the flash memory device to cause the flash memory device to exit the ordinary operational mode and to enter a one time programmable (OTP) block access mode.
7. The method of claim 6, wherein performing the one of the respective special operations in the special operational mode by issuing the one of the plurality of shared commands comprises performing a one time programmable (OTP) block access operation in the one time programmable (OTP) block access mode by issuing a program load command, program random data input command, program execute command, page read command, random data input command, or read status command.
8. The method of claim 1, wherein setting the special mode enable bit in the special mode enable register of the flash memory device to cause the flash memory device to exit the ordinary operational mode and to enter the special operational mode comprises setting a one time programmable (OTP) block page lock mode enable bit in a one time programmable (OTP) block page lock mode enable register of the flash memory device to cause the flash memory device to exit the ordinary operational mode and to enter a one time programmable (OTP) block page lock mode.
9. The method of claim 8, wherein performing the one of the respective special operations in the special operational mode by issuing the one of the plurality of shared commands comprises performing a one time programmable (OTP) block page lock operation in the one time programmable (OTP) block page lock mode by issuing a program execute command.

2. A memory device, comprising: a memory array; one or more input pins configured to receive a first signal and a second signal; and a controller coupled to the memory array and the one or more input pins, wherein the controller is configured to: change an operation mode of the memory device from a first operation mode to a second operation mode based at least in part upon receipt of the first signal; and perform a special operation based upon the receipt of the second signal when the memory device is in the second operation mode, wherein the special operation differs from a normal operation performed based upon receipt of the second signal when the memory device is in the first operation mode.
3. The memory device of claim 2, wherein the controller is configured to determine whether the first signal is valid by analyzing at least a portion of the first signal.
4. The memory device of claim 3, wherein the controller is configured to change the operation mode of the memory device from the first operation mode to the second operation mode based at least in part upon determination that the first signal is valid.
5. The memory device of claim 3, wherein the controller is configured to maintain the operation mode in the memory device as the first operation mode based upon determination that the first signal is invalid.
6. The memory device of claim 3, wherein the controller is configured to determine whether the first signal is valid by analyzing a command portion of the first signal as the at least a portion of the first signal.
7. The memory device of claim 2, wherein the controller is configured to perform the special operation as one special operation of a plurality of special operations to be performed based the type of signal received as the second signal.
8. The memory device of claim 2, wherein the one or more input pins are configured to receive a third signal.
9. The memory device of claim 8, wherein the controller is configured to change the operation mode of the memory device from the second operation mode to the first operation mode based at least in part upon receipt of the third signal.
10. The memory device of claim 2, wherein the memory controller is configured to access a parameter page of the memory device as the special operation based upon the receipt of the second signal.
11. The memory device of claim 2, wherein the memory controller is configured to access one time programmable memory of the memory device as the special operation based upon the receipt of the second signal.
12. The memory device of claim 2, wherein the memory controller is configured to prevent access to one time programmable memory of the memory device as the special operation based upon the receipt of the second signal.
13. A memory device, comprising: a memory array; a first input pin configured to receive a first signal having a first value; a second input pin configured to receive a second signal; and a controller coupled to the memory array, the first input pin, and the second input pin, wherein the controller is configured to: change an operation mode of the memory device from a first operation mode to a second operation mode based at least in part upon receipt of the second signal while the first signal has a first value.
14. The memory device of claim 13, wherein the memory controller is configured to discontinue operation of the memory device in the second operation mode when the first signal transitions to a second value.
15. The memory device of claim 13, wherein the second input pin is configured to receive a third signal, wherein the controller is configured to perform a special operation based upon the receipt of the third signal when the memory device is in the second operation mode, wherein the special operation differs from a normal operation performed based upon receipt of the third signal when the memory device is in the first operation mode.
16. The memory device of claim 13, wherein the controller is configured to determine whether the second signal is valid by analyzing at least a portion of the second signal.
17. The memory device of claim 16, wherein the controller is configured to change the operation mode of the memory device from the first operation mode to the second operation mode based at least in part upon determination that the second signal is valid.
18. The memory device of claim 16, wherein the controller is configured to determine whether the second signal is valid by analyzing a first byte of the second signal as the at least a portion of the second signal, wherein the second signal comprises a command portion, an address portion, and a data portion when transmitted in conjunction with the memory device operating in the first operation mode.
19. A memory device, comprising a memory array; one or more input pins configured to receive a first signal, a second signal, and a third signal; and a controller coupled to the memory array and the one or more input pins, wherein the controller is configured to: monitor for receipt of the second signal while the first signal maintains a first value; change an operation mode of the memory device from a first operation mode to a second operation mode based at least in part upon receipt of the second signal and the first signal maintaining the first value; and perform a special operation based upon the receipt of the third signal when the memory device is in the second operation mode and while the first signal maintains the first value, wherein the special operation differs from a normal operation performed based upon receipt of the third signal when the memory device is in the first operation mode.
20. The memory device of claim 19, wherein the memory controller is configured to: discontinue operation of the memory device in the second operation mode when the first signal transitions to a second value; and monitor for receipt of the first signal having the first value.
21. The memory device of claim 20, wherein the memory controller is configured to: change an operation mode of the memory device from the first operation mode to a third operation mode based at least in part upon receipt of a fourth signal and the first signal maintaining the first value; and perform a second special operation based upon receipt of a fifth signal when the memory device is in the third operation mode and while the first signal maintains the first value, wherein the second special operation differs from the normal operation performed based upon receipt of the fifth signal when the memory device is in the first operation mode.



Claims 2-21 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,192,591 B2 (‘591). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘591 claims.
U.S Patent No. 10,192,591 B2
Pub. No.: US 2021/0272607 A1
1. A memory device comprising a register, a memory array, and a serial interface controller configured to receive and operate using a serial message to access the register that controls operation of the memory array by storing bits, the serial message having a format that comprises: a command field of the serial message configured to enable the serial interface controller to access the register; a register address field of the serial message immediately following the command field indicating an address of the register; and a data field of the serial message immediately following the register address field; wherein the serial interface controller is configured to receive the serial message, wherein the command field of the serial message comprises a command that the serial interface controller is configured to interpret as enabling write access to a special mode enable register of the memory device, wherein the address of the register is configured to identify the special mode enable register, wherein the data field of the serial message comprises data to be written into the special mode enable register that is configured, when written into the special mode enable register, to cause the memory device to operate according to a special mode of operation, wherein the special mode of operation comprises a one time programmable (OTP) access mode, a parameter page access mode, or a block lock access mode, or any combination thereof.
2. The memory device of claim 1, wherein the command field has a size of one byte, the register address has a size of one byte, and the data field has a size of one byte.
3. A memory device, comprising: a serial interface controller; a register coupled to the serial interface controller; and a memory array coupled to the serial interface controller, wherein the serial interface controller is configured to receive and operate using a serial message comprising a command field configured to enable the serial interface controller to access the register, a register address field immediately following the command field indicating an address of the register, and a data field immediately following the register address field to access the register that controls operation of the memory array by storing bits; wherein the serial interface controller is configured to write data of the data field into a special mode enable register to cause the memory device to operate according to a special mode of operation, wherein the special mode of operation comprises a one time programmable (OTP) access mode, a parameter page access mode, or a block lock access mode, or any combination thereof.
4. The memory device of claim 3, wherein the serial interface controller is configured to interpret a command in the command field as enabling write access to a special mode enable register of the memory device.
5. The memory device of claim 3, wherein the serial interface controller is configured to identify a special mode enable register based on the address in the register address field.
6. The memory device of claim 3, wherein the one time programmable (OTP) access mode is configured to enable the memory device to perform operations on nonvolatile memory of the memory device.
7. The memory device of claim 3, wherein the parameter page access mode is configured to enable the memory device to read parameter page contents from a page of memory of a NAND memory array of the memory device.
8. The memory device of claim 3, wherein the block lock access mode is configured to enable the memory device to prevent writing to a page of one time programmable (OTP) memory of the memory device.
9. The memory device of claim 8, wherein the one time programmable (OTP) memory comprises nonvolatile memory of the memory device.
10. The memory device of claim 3, wherein the serial interface controller is configured to interpret a first byte of the serial message as the command field, a second byte of the serial message as the register address field, and a third byte of the serial message as the data field.

2. A memory device, comprising: a memory array; one or more input pins configured to receive a first signal and a second signal; and a controller coupled to the memory array and the one or more input pins, wherein the controller is configured to: change an operation mode of the memory device from a first operation mode to a second operation mode based at least in part upon receipt of the first signal; and perform a special operation based upon the receipt of the second signal when the memory device is in the second operation mode, wherein the special operation differs from a normal operation performed based upon receipt of the second signal when the memory device is in the first operation mode.
3. The memory device of claim 2, wherein the controller is configured to determine whether the first signal is valid by analyzing at least a portion of the first signal.
4. The memory device of claim 3, wherein the controller is configured to change the operation mode of the memory device from the first operation mode to the second operation mode based at least in part upon determination that the first signal is valid.
5. The memory device of claim 3, wherein the controller is configured to maintain the operation mode in the memory device as the first operation mode based upon determination that the first signal is invalid.
6. The memory device of claim 3, wherein the controller is configured to determine whether the first signal is valid by analyzing a command portion of the first signal as the at least a portion of the first signal.
7. The memory device of claim 2, wherein the controller is configured to perform the special operation as one special operation of a plurality of special operations to be performed based the type of signal received as the second signal.
8. The memory device of claim 2, wherein the one or more input pins are configured to receive a third signal.
9. The memory device of claim 8, wherein the controller is configured to change the operation mode of the memory device from the second operation mode to the first operation mode based at least in part upon receipt of the third signal.
10. The memory device of claim 2, wherein the memory controller is configured to access a parameter page of the memory device as the special operation based upon the receipt of the second signal.
11. The memory device of claim 2, wherein the memory controller is configured to access one time programmable memory of the memory device as the special operation based upon the receipt of the second signal.
12. The memory device of claim 2, wherein the memory controller is configured to prevent access to one time programmable memory of the memory device as the special operation based upon the receipt of the second signal.
13. A memory device, comprising: a memory array; a first input pin configured to receive a first signal having a first value; a second input pin configured to receive a second signal; and a controller coupled to the memory array, the first input pin, and the second input pin, wherein the controller is configured to: change an operation mode of the memory device from a first operation mode to a second operation mode based at least in part upon receipt of the second signal while the first signal has a first value.
14. The memory device of claim 13, wherein the memory controller is configured to discontinue operation of the memory device in the second operation mode when the first signal transitions to a second value.
15. The memory device of claim 13, wherein the second input pin is configured to receive a third signal, wherein the controller is configured to perform a special operation based upon the receipt of the third signal when the memory device is in the second operation mode, wherein the special operation differs from a normal operation performed based upon receipt of the third signal when the memory device is in the first operation mode.
16. The memory device of claim 13, wherein the controller is configured to determine whether the second signal is valid by analyzing at least a portion of the second signal.
17. The memory device of claim 16, wherein the controller is configured to change the operation mode of the memory device from the first operation mode to the second operation mode based at least in part upon determination that the second signal is valid.
18. The memory device of claim 16, wherein the controller is configured to determine whether the second signal is valid by analyzing a first byte of the second signal as the at least a portion of the second signal, wherein the second signal comprises a command portion, an address portion, and a data portion when transmitted in conjunction with the memory device operating in the first operation mode.
19. A memory device, comprising a memory array; one or more input pins configured to receive a first signal, a second signal, and a third signal; and a controller coupled to the memory array and the one or more input pins, wherein the controller is configured to: monitor for receipt of the second signal while the first signal maintains a first value; change an operation mode of the memory device from a first operation mode to a second operation mode based at least in part upon receipt of the second signal and the first signal maintaining the first value; and perform a special operation based upon the receipt of the third signal when the memory device is in the second operation mode and while the first signal maintains the first value, wherein the special operation differs from a normal operation performed based upon receipt of the third signal when the memory device is in the first operation mode.
20. The memory device of claim 19, wherein the memory controller is configured to: discontinue operation of the memory device in the second operation mode when the first signal transitions to a second value; and monitor for receipt of the first signal having the first value.
21. The memory device of claim 20, wherein the memory controller is configured to: change an operation mode of the memory device from the first operation mode to a third operation mode based at least in part upon receipt of a fourth signal and the first signal maintaining the first value; and perform a second special operation based upon receipt of a fifth signal when the memory device is in the third operation mode and while the first signal maintains the first value, wherein the second special operation differs from the normal operation performed based upon receipt of the fifth signal when the memory device is in the first operation mode.


Allowable Subject Matter
Claims 2-21 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed and overcome the objection/rejection as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825